ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final
	The proposed amendments filed November 9, 2021 after a final rejection will not be entered because they raise new issues that would require further consideration and/or search.
Proposed Claim Amendments
	In the proposed claim amendments filed November 9, 2021 after final:
	Claim 1 is amended. 
Claims 1-14 are pending.
Claims 9-14 are withdrawn.
Claims 1-8 are under examination.
Response to Proposed Arguments
112(b)
	The applicant argues the proposed claim amendments overcome the 112(b) rejections (Remarks pg. 5 para. 4).
	The proposed claim 1 amendments appear to overcome the lines 13-14, line 14, and lines 14-15 112(b) rejections.
	The applicant argues that bainite can only be formed by accelerated cooling after rolling or quenching and reheating, but in the present invention hardenability is increased by increasing the rolling temperature while controlling the alloy composition so that bainite could be formed even when air-cooling is performed, where there is not crystallographic or morphological difference between air-cooled bainite and upper bainite, however because air-cooled bainite is formed at a high temperature it has a lower dislocation density and a larger cementite size than upper bainite produced in a general water-cooling process (Remarks pg. 6 para. 1).
	The examiner respectfully disagrees that the above argument overcomes the 112(b) rejection of claim 1 line 16. It appears that air-cooled bainite has a lower dislocation density and larger cementite size than upper bainite such that it is unclear if they are morphologically the same (i.e. same form or structure) or not. While they may have the same constituents the amount and/or size of those constituents appears to be different.
	Further, arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). While the above argument alleges a difference between air-cooled bainite and upper bainite, evidence to substantiate this argument has not been presented. With respect to the argument the dislocation density value and/or cementite size of air-cooled bainite that distinguishes it from upper bainite has not been discussed. The claims under examination are directed to a “steel material” (i.e. product). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (i.e. it appears that prior art that teaches upper bainite would read on the claim). MPEP 2113(I).
Feng in view of either one of Okano or Kimura
Pyshmintsev in view of Perricone and either one of Okano and Iodmore or Kimura
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.
The applicant argues the steel material has excellent hydrogen-induced cracking resistance in a hydrogen sulfide environment (Remarks pg. 7 para. 7), but none of the cited references relate to such a material (Remarks pg. 7 para. 8).
In response to applicant's argument that the prior art is silent to the steel material having excellent hydrogen-induced cracking (HIC) resistance, the fact that applicant has recognized another Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim 1 line 1 the preamble recites a steel property of “having excellent hydrogen-induced cracking (HIC) resistance”. The composition (Feng abstract, Table I; Okano [0038], [0043], [0044], [0046]-[0048], [0050], [0051], [0053]; Kimura [0022], [0027], [0029], [0031]-[0034], [0036], [0037], [0040]; Pyshmintsev Table 1 06G2MB0.1; Iodmore Gaseous Impurities) and structure (Feng 1.1:1-4, 2.2:1-3, 7, 9, 10, 3:All, 55:2:2, 57:1:1-2, Figs. 3-5; Pyshmintsev 739:1, 736:3; Perricone 179:2:2, 179:3:2, Fig. 3) of the prior art is substantially similar to that claimed. It appears that the product of the prior art is substantially similar to the product claimed, including having excellent hydrogen-induced cracking (HIC) resistance.
The applicant argues Feng does not disclosed any of Al, Cu, Ni, Ca, V, and Mo (Remarks pg. 7 para. 9).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Either one of Okano or Kimura teaches the obviousness of adding overlapping amounts of Al, Cu, Ni, Ca, V, and Mo to the alloy of Feng such that a prima facie case of obviousness exists. MPEP 2144.05(I). (See 8/9/21 Final Rejection pgs. 6-8). 
The applicant argues Pyshmintsev does not include Al, N, Ti, Cu, Ni, Ca, V, and Cr (Remarks para. spanning pgs. 7-8).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Either one of Okano and Iodmore or Kimura teaches the obviousness of adding overlapping amounts of Al, N, Ti, Cu, Ni, Ca, V, and Cr to the alloy of Pyshmintsev such that a prima facie case of obviousness exists. MPEP 2144.05(I). (See 8/9/21 Final Rejection pgs. 16-18).
The applicant argues impermissible hindsight in combining the references due to compositional differences, such as Cr (Remarks pg. 8 para. 2).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues Feng discloses Nb(C,N) has been hardly observed in the steel, the strengthening mechanisms is mainly attributed to Nb in solution rather than precipitation strengthening (Remarks pg. 8 para. 4), and that Feng does not teach a technique for using Nb(C,N) (Remarks pg. 9 para. 1).
The examiner respectfully disagrees. The teaching in Feng regarding the presence of hardly any Nb(C,N) (abstract, 2.2:7,9,10, 3:All) allows for the presence of some amount of Nb(C,N). Okano teaches 0.01 to 0.6% Nb carbonitride secures high strength while maintaining a low yield ratio (Okano [0006], [0007], [0009], [0019]-[0023], Fig. 3). Alternatively, Kimura teaches 0.01 to 0.08% Nb(C,N) has excellent high temperature strength (Kimura [0020], [0041]). Absent evidence to the contrary, 0.01 to 0.6% or 0.08% Nb(C,N) overlaps with hardly any Nb(C,N) as taught in Feng.
The applicant argues Pyshmintsev teaches a technique for actively using globular bainite rather than acicular bainite (Remarks pg. 9 para. 8)
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Pyshmintsev teaches forming acicular bainite with a cooling rate of 1°C/sec (i.e. air-cooled bainite) (736:3) such that one of ordinary skill in the art would understand how to form air-cooled bainite based on the teachings of Pyshmintsev.
The applicant argues Okano is not realistically combinable with Pyshmintsev because Okano discloses a microstructure comprising martensite and bainite as main structures with ferrite and Kimura does not disclose a microstructure (Remarks para. spanning pgs. 9-10).
The examiner respectfully disagrees. Pyshmintsev teaches forming acicular bainite (Pyshmintsev 736:3) and Okano teaches a structure mainly of martensite and bainite (Okano [0009]-[0012], [0016], [0023]). Martensite and bainite are both high strength phases that form in steel due to controlled cooling. The relative amounts of martensite and bainite are not taught in Okano. Therefore, absent evidence to the contrary, Pyshmintsev in view of Okano includes controlling the cooling rate such that the predominant main structure is bainite.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735